Citation Nr: 1703631	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  04-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected posttraumatic stress disorder (PTSD) or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2005, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board previously remanded this matter for additional development in August 2006, February 2008, December 2010, and November 2015.  


FINDING OF FACT

Hypertension did not manifest in service or within one year thereafter, and the most probative evidence is against a finding that the Veteran's current hypertension is related to service, or caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016); 38 C.F.R. § 3.310 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by correspondences in August 2006, March 2008, and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, records from the Social Security Administration, and VA examination reports.  The Veteran was afforded         a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective VCAA notice was provided as requested, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with 
the prior remand instructions and no further action is necessary.  See D'Aries          v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall            v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the  time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v.  Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection   may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred   in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of    this case the regulatory change does not impact the outcome of the appeal.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

The Veteran claims that his hypertension may have developed as a result of his exposure to herbicide in Vietnam and/or as a result of his service-connected       post-traumatic stress disorder (PTSD).  On his 2002 application, he noted his hypertension arose in 1999.  In a November 2004 buddy statement, the Veteran's sister reported that the Veteran is disabled from a heart condition related to his stress and nerves from the war.  

Current medical records show a diagnosis of and treatment for hypertension since approximately 1997.  Additionally, the Veteran's service personnel records confirm that he served in Vietnam from 1968 through 1969; therefore, herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Board notes that hypertension is not one of the specified conditions listed under 38 C.F.R. § 3.309(e) (2016) for which presumptive service connection  due to herbicide exposure is warranted.  Nevertheless, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, after review of the record, the Board finds that the preponderance of the competent and credible evidence demonstrates that the Veteran's hypertension is not related to service.

Service treatment records are negative for diagnosis of or treatment for hypertension.  The Veteran had a blood pressure reading of 130/60 on his September 1966 enlistment examination.  He was observed to have a normal vascular system.  The Veteran denied having high or low blood pressure.  During his April 1969 separation examination, the Veteran's blood pressure was 126/68.      It was noted that the Veteran had a normal vascular system.

There is also no evidence of hypertension within one year of the Veteran's discharge from active service.  Post-service treatment records do not show hypertension until over 20 years after service.  In February 1985, the Veteran 
had an abnormal electrocardiogram (EKG), and he was referred to a cardiologist.  The Veteran reported that he had not been told he was hypertensive.  On physical examination, his blood pressure was 120/68.  The doctor noted that there is EKG evidence of a minor interventricular conduction delay on the left side; however,      he also noted that it is most likely congenital and of no clinical significance.  The Veteran reported a history of high blood pressure in September 1997.  In March 1999, the Veteran was diagnosed with a history of hypertension.  

In sum, there is no evidence of hypertension in service or within the one year period following service.  Thus, to establish service connection, competent evidence linking the current condition to service or a service-connected disability is needed.  

The competent and probative medical evidence is against finding a nexus between the Veteran's hypertension and service, to include his presumed herbicide exposure therein.  The Veteran underwent a VA examination in September 2009.  The examiner noted that although the Veteran had anxiety neurosis symptoms in the military, hypertension was not noted during service.  Rather the Veteran was initially advised of his hypertension in 1997.  

In May 2016, a VA examiner reviewed the claims file and opined that it is less likely than not that the Veteran's hypertension is due to herbicide exposure.  While the examiner acknowledged that the medical literature shows some evidence of an association between herbicide exposure and hypertension, the examiner noted that  this association had been only intermittently demonstrated in medical studies in limited career fields and did not apply to the Vietnam veteran population as a whole.  The examiner explained that the association between herbicide (Agent Orange) and hypertension only applied to those veterans who were directly involved in the active spraying of Agent Orange as their primary military duty.  The examiner noted that  the Veteran's DD Form 214 did not indicate that the Veteran served in the U.S.   Army Chemical Corps as an "herbicide sprayer," but that he served in the Marines       as a mechanic.  Additionally, the examiner explained that the study that showed a   link between U.S. Army Chemical Corps service as an "herbicide sprayer" also demonstrated that there was no increased risk for hypertension in Vietnam veterans who were not in the "herbicide sprayer group."  

Finally, the examiner noted that there were several other studies showing no correlation between Agent Orange exposure and the later development of hypertension.  As the May 2016 opinion was based upon a review of the Veteran's medical records, and     was supported by adequate rationale with consideration of medical literature, it is considered highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is   no competent and probative medical opinion linking the Veteran's hypertension to service, to include as due to herbicide exposure.  Accordingly, the Board concludes   that the preponderance of the evidence is against a finding of service connection on a direct or presumptive basis.

The question remains whether the Veteran's hypertension is related to his service-connected PTSD.  On this question, the record contains conflicting opinions. 

The Veteran underwent a VA examination in September 2009.  At that time the Veteran reported that whenever he experienced a flashback, his blood pressure rises.  The examiner noted that although the Veteran had anxiety neurosis symptoms in the military, hypertension was not noted during service.  Rather the Veteran was initially advised of his hypertension in 1997.  The examiner noted that in his review of the medical literature he did not come across any articles discussing a direct link or relationship between PTSD and hypertension.  The examiner noted that the Veteran's stress and anxiety levels at times might cause a certain elevation of blood pressure but no aggravation above baseline was evident.  With regard to causation, the examiner noted that the Veteran's hypertension was not present during his military service despite the Veteran's anxiety neurosis symptoms.  

In May 2016, the VA examiner reviewed the claims file and opined that the Veteran's hypertension is less likely than not proximately due to or the result of      the Veteran's service connected condition of PTSD.  The VA examiner noted that, while the Veteran was not diagnosed with PTSD until 2003, he was treated for anxiety symptoms shortly after his separation from service and well before he         was diagnosed with hypertension.  The VA examiner noted that the Veteran was        a chronic smoker for many years at the time of his diagnosis of hypertension, and chronic smoking causes significant stress on the blood vessels and is a well-proven risk factor for the development of hypertension.  The examiner noted that the prolonged smoking with the risk factor of the male gender is at least as likely as        not the etiology of the Veteran's hypertension.

Further, the VA examiner opined that it is less likely than not that the Veteran's hypertension has been permanently worsened beyond normal progression by his service-connected PTSD.  The VA examiner explained that the Veteran's hypertension has followed the natural, expected progression of hypertension without evidence that it was aggravated permanently beyond its natural course by the Veteran's PTSD.  The Veteran's hypertension course has been very mild; he is only on two medications at relatively low doses for control of his hypertension even after having it since the 1990s.  The VA examiner noted that multiple studies show that two out of three patients with hypertension require more than one medication to control hypertension.  The VA examiner mentioned the September 2009 opinion that the Veteran's blood pressure might intermittently elevate during periods of increased stress and anxiety; however, as the Veteran's blood pressure shows excellent control with relatively low doses of medications, the examiner noted that these elevations are transient and have not altered the expected natural progression of his hypertension.

The Board finds that the May 2016 VA examiner's opinion to be entitled to great probative weight.  The May 2016 opinion was provided following review of the claims file and was supported by a detailed rationale that considered the onset of  the Veteran's PTSD and hypertension, as well as the progression of the Veteran's hypertension.  See Nieves-Rodriguez, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion)  

Conversely, the opinions provided by the Veteran's private physicians, Dr. F. F.  and Dr. B. K., in September and October 2016 respectively, are afforded little probative weight.  Dr. F. F. opined that the Veteran's longstanding hypertension is considerably worsened by his post-traumatic stress disorder (PTSD), but could not say that the Veteran's hypertension was caused by his PTSD.  Dr. B. K. opined that the Veteran's hypertension is aggravated by PTSD.  Although these statements were prepared by physicians, they are conclusory and provide no rationale.  Accordingly, the private medical opinions are assigned little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weight against contrary opinions.").

The Board has also not overlooked the Veteran's assertions that his hypertension      is related to his active service or his service-connected PTSD.  Nevertheless, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is      not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, there is no competent and credible evidence of hypertension during active service or within the year following discharge from service.  Moreover, the most probative medical opinion of record indicate the Veteran's hypertension is not related to his military service or caused or aggravated by his service-connected PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

  
ORDER

Service connection for hypertension is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


